Name: Commission Regulation (EC) No 3055/93 of 4 November 1993 determining the quantities of certain categories of milk and milk products available for the first quarter of 1994 under the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech und Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 93 Official Journal of the European Communities No L 273/ 17 COMMISSION REGULATION (EC) No 3055/93 of 4 November 1993 determining the quantities of certain categories of milk and milk products available for the first quarter of 1994 under the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech und Slovak Federal Republic Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Community that both those countries shall continue to assume all the obligations deriving, inter alia, from the Interim Agreements between the Community and the Czech and Slovak Federal Republic upon the dissolution of the latter on 31 December 1992 and in consequence the concessions provided for in the Interim Agreement should be accorded without distinction to products origi ­ nating in the Czech Republic or in the Slovak Republic, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), amended by Regulation (EEC) No 2658/93 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1925/93 (3) determining the extent to which applica ­ tions lodged in October 1993 for import licences for certain milk products and products covered by the arran ­ gements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted, applications for import licences for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities excee ­ ding those available and for other products for quantities less than those available ; whereas, therefore the quantity of each product available for the period from 1 January to 31 March 1994 should be fixed ; HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period from 1 January to 31 March 1994 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 34. (2) OJ No L 244, 30 . 9 . 1993, p. 8 . (4 OJ No L 174, 17. 7. 1993, p. 24. No L 273/18 Official Journal of the European Communities 5. 11 . 93 ANNEX Total quantities available for the period 1 January to 31 March 1994 (tonnes) Country Poland Former Czech Republic andSlovak Federal Republic Hungary CN code 0402 10 19 0405 00 10 0406 0402 10 19 0405 00 10 ex 0406 40-Niva ex 0406 90 89 and product 0402 21 19 butter cheese 0402 21 19 butter ex 0406 90- Balaton (2) 0402 21 99 0402 21 91 Moravsky block (') Quantity available 900,253 300 600 750 305,120 300 768,600 (') Primator, Otava, Javor, Uzeny block, Kaskhaval, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec. (2) Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trappista .